Citation Nr: 1726033	
Decision Date: 07/07/17    Archive Date: 07/18/17

DOCKET NO.  13-12 925	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for bilateral hallux valgus. 

2.  Entitlement to a compensable rating for a hearing loss disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

B. Moore, Associate Counsel
INTRODUCTION

The Veteran served on active duty from March 1987 to April 1993.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a January 2012 rating decision of the Jackson, Mississippi, Regional Office (RO) of the Department of Veterans Affairs (VA).  The Veteran appeared before the undersigned during a hearing in September 2016.


FINDINGS OF FACT

1.  The Veteran's bilateral hallux valgus has not been shown to be so severe as to be equivalent to an amputation of the great toe, nor has there been a resection of the metatarsal heads, but the condition is manifested by actually painful joints.

2.  During the period on appeal, the Veteran has displayed hearing loss of the left ear manifested by average puretone air conduction thresholds at 1,000, 2,000, 3,000, and 4,000 Hertz of no worse than 50 decibels, and speech recognition ability (Maryland CNC test) of 92 percent.

3.  During the period on appeal, the Veteran has displayed hearing loss of the right ear manifested by average puretone air conduction thresholds at 1,000, 2,000, 3,000, and 4,000 Hertz of no worse than 44 decibels, and speech recognition ability (Maryland CNC test) of 96 percent.


CONCLUSIONS OF LAW

1.  The criteria for an increased rating for bilateral hallux valgus have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.71a, Diagnostic Code 5280 (2016).

2.  The criteria for a compensable rating for a hearing loss disability have not been met.  38 U.S.C.A. §§ 1155; 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.85, Diagnostic Code 6100.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a veteran in developing information and evidence necessary to substantiate their claim.  Under 38 U.S.C.A. § 5103(a), VA must notify a veteran of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence a veteran is expected to provide.  

In a claim for increase, the VCAA requirement is generic notice of the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the service-connected disability and the effect of that worsening on employment.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (interpreting 38 U.S.C.A. § 5103(a) as requiring generic claim-specific notice and rejecting veteran-specific notice as to effect on daily life and as to the assigned or a cross-referenced Diagnostic Code under which the disability is rated).  

By correspondence dated December 2011, VA notified the Veteran of the information required to substantiate his claim for an increased rating for his bilateral hallux valgus.

Initial rating claims arise from granted claims of service connection and do not require unique 38 U.S.C.A. § 5103 notice because the purpose that the notice was intended to serve is fulfilled when service connection has been granted and an initial rating has been assigned.  Once the Veteran's claim of service connection was substantiated, his filing of a notice of disagreement with the RO's initial rating decision did not trigger entitlement to additional notice under 38 U.S.C.A. § 5103.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006); Dunlap v. Nicholson, 21 Vet. App. 112, 116-117 (2007); Goodwin v. Peake, 22 Vet. App. 128, 136 (2008).  

As such, the Veteran was not entitled to additional notice for his claim for entitlement to an initial compensable rating for his hearing loss disability.

As to the duty to assist, VA has made reasonable efforts to identify and obtain relevant records in support of the Veteran's claims.  See 38 U.S.C.A. § 5103A(a), (b) and (c).  The RO has obtained the Veteran's service treatment records and his VA medical records.  The Veteran has not identified any additionally available evidence for consideration. 

VA afforded the Veteran VA audiology examinations in January 2012, February 2013, and February 2017 to evaluate the severity of his service-connected hearing loss disability.  VA afforded the Veteran VA examinations in December 2011, January 2013, and February 2017 to evaluate the severity of his bilateral hallux valgus.  The Board finds that the reports are adequate to decide the Veteran's claims, as they were based on examinations of the Veteran and provided full findings adequate for appellate review.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007) (a medical opinion must be based on consideration of the veteran's prior medical history and examinations, and describe the disability, if any, in sufficient detail so that the Board's evaluation of the claimed disability will be a fully informed one).  

In January 2017, the Board remanded the Veteran's claim for further development.  Remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with Board remand directives and imposes upon VA a duty to ensure compliance with the terms of the remand.  See Stegall v. West, 11 Vet. App. 268 (1998).  Stegall requires substantial rather than strict compliance with Board remand directives.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  Stegall does not require compliance with Board remand directives when non-compliance does not result in prejudicial error.  See Stegall, 11 Vet. App. at 271.  VA has substantially complied with the January 2017 remand directives.    

As there is no indication of the existence of additional evidence to substantiate the Veteran's claim, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claim is required.


II.  Legal Criteria 

Disability evaluations are determined by the application of a schedule of ratings based on average impairment of earning capacity.  See 38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities, and disabilities must be reviewed in relation to their history.  See 38 C.F.R. § 4.1.  Pertinent general policy considerations include: interpreting examination reports in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon a veteran's ordinary activity, 38 C.F.R. § 4.10. See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  

When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  See 38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  See 38 C.F.R. § 4.3.




Hallux Valgus

Under Diagnostic Code 5280, a 10 percent rating is warranted for severe unilateral hallux valgus, if such condition is equivalent to an amputation of the great toe.  See 38 C.F.R. § 4.71a, Diagnostic Code 5280.  A 10 percent evaluation is also assigned for post-operative residuals of hallux valgus where there is a resection of the metatarsal head.  See id.  A higher rating than 10 percent is not available under this Diagnostic Code.


Hearing Loss

A hearing loss disability is rated under 38 C.F.R. §§ 4.85, 4.86, DC 6100.  Hearing loss evaluations are derived by a mechanical application of the ratings schedule to the numeric designations assigned after audiometric evaluations are rendered.  See Lendenmen v. Principi, 3 Vet. App. 345, 349 (1992).  The ratings schedule provides a table for this purpose (Table VI), and provides a Roman numeral designation (I through XI) for hearing impairment in each ear.  Table VII is used to determine a veteran's disability rating by combining the Roman numeral designations for hearing impairment in both ears.  See 38 C.F.R. § 4.85.  If impaired hearing is service-connected in only one ear, in order to determine the percentage evaluation from Table VII, the non-service-connected ear will be assigned a Roman Numeral designation of I.  See id.  

III.  Facts

Hallux Valgus 

The Veteran was awarded a 10 percent disability rating for bilateral hallux valgus in August 1993.  He applied for an increased disability rating in October 2011. 

A December 2011 VA examination to assess the severity of his hallux valgus reveals that the Veteran suffered from "[m]ild or moderate symptoms," affecting both feet.  The corresponding report notes that the Veteran suffered from "mild" functional limitation as a result of his hallux valgus.  

In January 2012, the Veteran sought treatment for pain and stiffness of his right great toe as a result of his hallux valgus.  

A February 2013 VA examination to assess the severity of his hallux valgus revealed that the Veteran suffered from a "mild hallux valgus deformity bilaterally, right slightly worse than the left."  The examination also revealed that the Veteran suffered from "[v]ery mild arthritic changes [to the] first MTP joint only."  The corresponding examination report described no functional limitations with standing and walking, or pes planus, but described foot tenderness related to plantar warts that the examiner opined were not related to the Veteran's hallux valgus.  

An August 2013 VA treatment record indicates that the Veteran reported increased foot pain.  The Veteran described arch and bunion pain, in addition to general pain affecting the tops of his feet.  The Veteran also reported pain during walking and rest.  The August 2013 VA treatment record indicates that the Veteran suffered from mild hallux valgus, an arch that collapsed with weight bearing (seemingly as a result of a bilateral pes planus deformity), and tendonitis.

In August 2015, the Veteran was treated for thick fungal toenails and calluses.  Corresponding VA treatment records note the Veteran as suffering from bilateral foot pain "due to calluses[,]" manifested as "intractable plantar keratotic lesions [of the] right and left foot."  It appears that the Veteran continued to receive similar treatments following the August 2015 VA treatment record. 

A March 2016 VA treatment record notes that the Veteran's feet as "tender[.]"  It appears that the Veteran sought treatment to "have his nails cut [, and to] have his painful corns and calluses shaved on his right [and] left foot."

A February 2017 VA examination to assess the severity of his hallux valgus noted the Veteran as suffering from "[m]ild or moderate symptoms," affecting both feet.  During this examination, the Veteran stated that he suffered from bilateral foot pain, that he could only walk with shoes on, and that he walked with clenched toes "due to increased pain and pressure on [his] feet."  The Veteran described his foot pain as throbbing, stated that he was unable to stand for longer than 30 to 45 minutes, and stated that he missed 2 to 4 weeks of work a year as a result of foot pain.  


Hearing Loss

A January 2012 VA hearing examination revealed the following puretone threshold values, in decibels:

HERTZ
500
1000
2000
3000
4000
LEFT
20
30
25
50
70
RIGHT
20
25
25
50
65

The puretone threshold average (ignoring 500 hertz) was 44 in the left ear and 41 in the right ear.  The Veteran received a speech recognition score of 92 percent in the left ear and 96 percent in the right ear.  Under Table VI, these test results show that the Veteran suffered from Level I hearing impairment in his left and right ears.  These values, when analyzed under Table VII (DC 6100), equate to a disability rating of 0 percent.  

The examination report containing these results noted that the Veteran reported that he had to "ask people to repeat themselves[,] which is very frustrating," and that he "has to keep the television louder than his wife likes."

A February 2013 VA hearing examination revealed the following puretone threshold values, in decibels:

HERTZ
500
1000
2000
3000
4000
LEFT
20
30
25
50
65
RIGHT
25
25
20
45
65

The puretone threshold average (ignoring 500 hertz) was 42 in the left ear and 39 in the right ear.  The Veteran received a speech recognition score of 92 percent in the left ear and 96 percent in the right ear.  Under Table VI, these test results show that the Veteran suffered from Level I hearing impairment in the left and right ears.  These values, when analyzed under Table VII (DC 6100), equate to a disability rating of 0 percent.  

The examination report containing these results noted that the Veteran reported that "[his wife] thinks he ignores her[,] but he just can't hear her, [and] he has to ask people to repeat themselves."

A February 2017 VA hearing examination revealed the following puretone threshold values, in decibels:

HERTZ
500
1000
2000
3000
4000
LEFT
20
30
30
70
70
RIGHT
20
30
25
55
65

The puretone threshold average (ignoring 500 hertz) was 50 in the left ear and 44 in the right ear.  The Veteran received a speech recognition score of 94 percent in the left ear and 96 percent in the right ear.  Under Table VI, these test results show that the Veteran suffered from Level I hearing impairment in the left and right ears.  These values, when analyzed under Table VII, equate to a disability rating of 0 percent.  

The examination report containing these results noted that the Veteran reported difficulty hearing in noisy environments, difficulty hearing in group situations, and difficulty hearing from a distance.  






IV.  Analysis

Hallux Valgus

Diagnostic Code 5280, applicable to hallux valgus, provides for a 10 percent rating following a surgical resection of the metatarsal head, or for severe symptoms, if such symptoms are equivalent to amputation of the great toe.  The Veteran has not undergone a surgery for hallux valgus, and clinicians have otherwise characterized the Veteran's hallux valgus as mild to moderate in severity.  The Board cannot find that such symptoms are equivalent to an amputation of the great toe. 

With that said, as discussed in Southall-Norman v. McDonald, 28 Vet. App. 346 (2016), a minimum rating under 38 C.F.R. §  4.59 applies to actual painful motion of a joint regardless of whether the Diagnostic Code under which the disability is being evaluated is predicated on range of motion measurements.  Instead, under 38 C.F.R. § 4.59, the trigger for a minimum disability rating is an actually painful, unstable, or malaligned joint.  See id.  As the Veteran's bilateral hallux valgus disabilities result in pain, and mindful of the holding in Southall-Norman, the Veteran is entitled to two 10 percent disability ratings, one for each foot, for the bilateral hallux valgus disability.  See 38 C.F.R. § 4.59.  

The Board has also considered whether referral for extraschedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008) (in exceptional case where schedular ratings are inadequate, a claim will be referred for extraschedular consideration under § 3.321(b)).  However, in this case, the evidence fails to show anything unique or unusual about the bilateral hallux valgus disability that would render the schedular rating criteria inadequate.  The Veteran's bilateral hallux valgus is manifested by symptoms such as bilateral foot pain and functional impairment that limits his ability to walk and stand.  These symptoms are fully addressed by the schedular rating criteria listed in DC 5280, which awards a compensable rating for, in this case, severe hallux valgus (if equivalent to amputation of the great toe).  The medical evidence also indicates that the Veteran suffers from foot disabilities that are not service connected, and that these may contribute to his foot pain, reported functional limitations, and missed days of work.  Thus, referral for consideration for an extraschedular rating is not warranted.  

[If the Veteran wishes to receive compensation for these disabilities, he is free to apply for service connection for these additional foot disabilities.]  


Hearing Loss

Based upon the evidence of record, the Board finds that the Veteran suffered from no worse than Level I hearing impairment in the left and right ears during the period on appeal.  As such, a compensable rating for the Veteran's hearing loss disability is not warranted at any point during the appeal period.

To the extent that the Veteran states that his hearing loss is more severe than currently evaluated, the Board observes that the Veteran, while competent to report symptoms such as difficulty understanding speech, is not competent to report that his hearing acuity is of sufficient severity to warrant a compensable evaluation under VA's tables for rating hearing loss disabilities because this is a complex medical question that requires medical expertise (training in the evaluation of hearing impairment), which he has not been shown to have. See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Charles v. Principi, 16 Vet. App. 370 (2002); Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).

	(CONTINUED ON NEXT PAGE)







ORDER

A 10 percent rating for hallux valgus of the left foot is granted, subject to the laws and regulations governing the award of monetary benefits. 

A 10 percent rating for hallux valgus of the right foot is granted, subject to the laws and regulations governing the award of monetary benefits.

A compensable rating for the Veteran's hearing loss disability is denied.



____________________________________________
VICTORIA MOSHIASHWILI 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


